                      Case 19-30495 Document 48 Filed in TXSB on 02/06/19 Page 1 of 2



                                 IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE SOUTHERN DISTRICT OF TEXAS
                                            HOUSTON DIVISION                                                               ENTERED
                                                                                                                           02/06/2019
                                                                             §
            In re:                                                           §   Chapter 11
                                                                             §
            BURKHALTER RIGGING, INC., et al.,1                               §   Case No. 19-30495 (MI)
                                                                             §
                                      Debtors.                               §   (Jointly Administered)
                                                                             §   Re: Dkt. No. 5

                                    ORDER EXTENDING TIME
                              TO FILE SCHEDULES OF ASSETS AND
                       LIABILITIES, SCHEDULES OF CURRENT INCOME AND
                     EXPENDITURES, SCHEDULES OF EXECUTORY CONTRACTS
                 AND UNEXPIRED LEASES, AND STATEMENTS OF FINANCIAL AFFAIRS


                     Upon the motion (the “Motion”)2 of the above-captioned debtors and debtors in possession

        (collectively, the “Debtors”) for entry of an order (this “Order”) extending the time period to file

        the Schedules and Statements, all as more fully set forth in the Motion; and upon the First Day

        Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. § 1334; and

        that this Court may enter a final order consistent with Article III of the United States Constitution;

        and this Court having found that venue of this proceeding and the Motion in this district is proper

        pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the relief requested in

        the Motion is in the best interests of the Debtors’ estates, their creditors, and other parties in

        interest; and this Court having found that the Debtors’ notice of the Motion and opportunity for a

        hearing on the Motion were appropriate under the circumstances and no other notice need be

        provided; and this Court having reviewed the Motion and having heard the statements in support


        1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
              number, include: Burkhalter Rigging, Inc. (8314); Burkhalter Specialized Transport, LLC (1511); Burkhalter
              Transport, Inc. (2096). The address for all of the Debtors is 16525 FM 521 Rosharon, TX 77583.
        2
              Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



4852-1085-0439.2
                    Case 19-30495 Document 48 Filed in TXSB on 02/06/19 Page 2 of 2



        of the relief requested therein at a hearing before this Court (the “Hearing”); and this Court having

        determined that the legal and factual bases set forth in the Motion and at the Hearing establish just

        cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

        due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

                   1.    The time within which the Debtors must file the Schedules and Statements is

        extended through and including March 16, 2019, without prejudice to the Debtors’ right to seek

        an additional extension upon cause shown therefor.

                   2.    The extension set forth in the foregoing decretal Paragraph 2 may be further

        extended by an additional 15 days with the agreement of U.S. Trustee without need for a further

        order from this Court and without prejudice to the Debtors’ ability to request further extensions of

        the deadlines for filing Schedules and Statements from this Court.

                   3.    All time periods set forth in this Order shall be calculated in accordance with

        Bankruptcy Rule 9006(a).

                   4.    Notice of the Motion as provided therein shall be deemed good and sufficient notice

        of such Motion and the requirements of Bankruptcy Rule 6004(a) and the Bankruptcy Local Rules

        are satisfied by such notice.

                   5.    The Debtors are authorized to take all actions necessary to effectuate the relief

        granted in this Order in accordance with the Motion.

                   6.    This Court retains exclusive jurisdiction with respect to all matters arising from or

        related to the implementation, interpretation, and enforcement of this Order.

          Dated: __________, 2019
          Signed: Texas
          Houston,                                             UNITED STATES BANKRUPTCY JUDGE
                        February 06, 2019
                                                                 ____________________________________
                                                                               Marvin Isgur
                                                                     United States Bankruptcy Judge


                                                           2
4852-1085-0439.2
